DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021  has been entered.
Amendments to the claims  have been acknowledged. Claim 3 is canceled by applicant. New claims 15 and 16 have been added. 
Claims 1-2, 8-11 and 13-14 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-7 and 12 , directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 29,2020  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kelly Hwang  on March 18, 2022 and March 24, 2022 .
The application has been amended as follows:
In claim 1, line 6, following the term the,  delete “electrode” and insert “electro” in its place.
In claim 1, line 8, following the term treatment, delete “.” and insert “, wherein the surfaces of the electro-deposited copper foil have a surface roughness of 0.2 µm to 2.5 µm .”
Claim 15 is canceled.
Claim 16 is canceled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-2 and 4-14 are allowed. Claim 1 recites “A copper foil for a secondary battery, consisting of: styrene butadiene rubber (SBR) layers, wherein the SBR layers are present on two surfaces of the copper foil, wherein the copper foil is an electro-deposited copper foil, wherein the SBR layers are 
The closest prior art Akihisa et al. (JPH11250916) discloses  a material for surface coating  both sides of a copper foil collector used for an electrode for a lithium ion secondary battery, the material for coating is  SBR styrene butadiene  polymer.  The coating material layer is disposed directly on the surfaces of the copper foil collector without any coating layer between each of the SBR layers and the copper foil. Akihisa, alone, or in combination does not teach or suggest modification, wherein the surfaces of the copper foil has a surface roughness of 0.2 µm to 2.5 µm . Akihisa does not disclose a method of manufacturing the copper foil which includes forming SBR layers of the electrodeposited copper foil by surface treatment of the copper foil with SBR aqueous solution.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722